February 7th, 1817,

Judge Roane
pronounced the Court’s opinion.
The Court is of opinion, that the Judgment of the Superior Court of Law is erroneous in this, that, as to the Damages, pending the Appeal in the proceedings mentioned, the Judgment is entered for a sum in gross; instead of pursuing the Judgment entered against the Testator of the Appellee, so as to give her the full amount of the Judgment recovered against her Testator, and no more; and, although this Court would not have reversed said Judgment for this defect in form, if, in point of fact, the Damages, as calculated, and for which Judgment was rendered, had amounted to no more, than would have been recovered had the Judgment been pursued as aforesaid ; yet, there being an error in the amount of Damages, for which the said Judgment is rendered against the Appellant, the said Judgment is reversed with Costs : and this Court proceeding, &c. it is considered by the Court that the Appellee recover against the Appellant 31,492 lbs. of new inspected Crop Tobacco, and Casks, and 41. 13s. 10d. Cash, and her Costs, as well in the Superior Court as in the Court of Appeals, expended: but, this Judgment may be discharged by the payment of 17,240 lbs. of like inspected Tobacco, and Casks, with Interest thereon at five per centum per annum from the 1st day of January 1806, ’till the 16th day of April 1811, and from the 29th day of January 1814, ’till paid, with 21. 6s. Ilf? Cash, and Damages at the rate of ten per centum per annum, on the principal sum and Costs in the Superior Court of Law aforesaid, from the 16th of April 1811, until the 20th day of January. 1814, for retarding the execution of said Judgment, pending the Appeal aforesaid.